18-10009-mg            Doc 183       Filed 12/11/18       Entered 12/11/18 14:09:56             Main Document
                                                         Pg 1 of 2


     UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK
     ----------------------------------------------------------   x
     In re:                                                       :
                                                                  :   Chapter 11
     SECOND PHOENIX HOLDING LLC, et. al.,                         :
                                                                  :   Case No.: 18-10009 (MG)
                                         Debtors.1                :   (Jointly Administered)
     ----------------------------------------------------------   x

      ORDER, PURSUANT TO FED. R. BANKR. P. 2004, AUTHORIZING THE TRUSTEE
     TO ISSUE SUBPOENA DIRECTING PRODUCTION OF DOCUMENTS FROM BANK
                     OF AMERICA, N.A. AND TD BANK, N.A.

            Upon the motion dated November 30, 2018 (the “Motion”) of Deborah J. Piazza, the

 Chapter 11 Trustee (the “Trustee”) appointed in the above-captioned cases, for entry of an order,

 pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (the “Rules”), directing Bank

 of America, N.A. (“Bank of America”) and TD Bank, N.A. (“TD Bank”, together with Bank of

 America, the “Banks”) to produce the Requested Information2; and no further notice of the relief

 requested herein need be provided, and the Court having considered the Motion, and for good

 cause shown, it is hereby:

            ORDERED that the Trustee is authorized to issue a subpoena requesting production of the

 Requested Information from Bank of America and TD Bank, without prejudice to the rights of the

 Bank of America and TD Bank to object; and it is further

            ORDERED that Bank of America and TD Bank shall produce the Requested Information,

 as set forth in a subpoena, to counsel for the Trustee on or before the date that is set forth in the

 subpoena; and it is further




 1
   The Debtors in these cases are (i) Second Phoenix Holding LLC (“Second Phoenix”) (Case No. 18-10009), (ii)
 Harlem Phoenix Realty Corp. (“Harlem”) (Case No. 18-10010), and (iii) Kshel Realty Corp. (“Kshel”) (Case No. 18-
 10011).
 2
   Capitalized terms not otherwise defined in this order, shall have the meaning ascribed to such terms in the Motion.
18-10009-mg      Doc 183    Filed 12/11/18    Entered 12/11/18 14:09:56        Main Document
                                             Pg 2 of 2




        ORDERED that the Trustee is authorized to serve a subpoena on Bank of America and

 TD Bank by causing a copy of the subpoena and a copy of this order to be sent by Federal Express

 overnight mail to Bank of America and TD Bank.


 IT IS SO ORDERED.
 Dated: December 11, 2018
        New York, New York

                                             _____/s/ Martin Glenn_______
                                                    MARTIN GLENN
                                             United States Bankruptcy Judge




                                                2
